Citation Nr: 1012100	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to an initial, compensable rating for left 
flank muscle strain.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to October 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In August 2008, the Veteran testified before the 
undersigned at a Board hearing in Washington, D.C.  In 
October 2008, the Board remanded this case.

The issue of entitlement to an initial, compensable rating 
for left flank muscle strain is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Migraine headaches are attributable to service.  


CONCLUSION OF LAW

Migraine headaches were incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reveal that the Veteran was 
treated for a viral syndrome in September 2003.  At that 
time, he complained of having a headache, among other 
symptoms.  The service treatment records are otherwise 
negative for headache complaints.  However, the Veteran has 
indicated to VA as well as medical examiners that his 
headaches began as of this time period and have continued 
continuously since then.   

As noted in the Board's prior remand, the Veteran is 
competent to report headaches.  See Layno v. Brown, 6 Vet. 
App. 465 (1994); see also Barr v. Nicholson, 21 Vet. App. 303 
(2007); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 
14, 2009).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

With regard to credibility, the Board finds that the Veteran 
is credible in his statements, made to medical examiners as 
well as in written correspondence with VA and at his hearing, 
that his headaches began around September 2003 or earlier.  
The service treatment records documented a headache in the 
pertinent reported time period.  The post-service medical 
records, beginning in July 2004, have documented continuous 
headaches beginning from around that date.  

The Veteran has been diagnosed as having migraine headaches.  
The diagnosis has been made as an independent diagnosis and 
as associated with a separate diagnosis of Sturge-Weber 
syndrome.  Service connection is not in effect for Sturge-
Weber syndrome and that matter in not under appeal.  

The VA outpatient clinical records document regular 
complaints and diagnoses of migraine headaches from July 
2004.  In September 2004, the Veteran was afforded a VA 
general medical examination.  At that time, he was diagnosed 
as having Sturge-Weber syndrome.  The listed complications of 
that disorder were:  seizures, glaucoma, and severe migraine.  
The Veteran was also afforded a VA neurological examination.  
The Veteran was again diagnosed as having Sturge-Weber 
syndrome.  However, a separate diagnosis of headaches was 
made, noted to occur at intervals of one to two weeks with 
varying intensity.  A January 2005 VA memorandum addressed 
the Veteran's Sturge-Weber syndrome; however, the only 
complication addressed was glaucoma.  Migraines were not 
indicated to be a complication in that memorandum.  

The Board previously remanded this case to schedule the 
Veteran for a VA neurological examination.  The Board 
requested that after examining the Veteran and reviewing the 
claims file, the examiner should offer an opinion, with 
complete rationale, as to whether it is at least as likely as 
not (a 50% or higher degree of probability) that any current 
headache disability had its onset during active service or is 
related to any in-service event, disease, or injury.  The VA 
examination was conducted in January 2009.  Physical 
examination and a computerized tomography (CT) of the head 
were performed.  The diagnosis of migraine headaches was 
confirmed.  However, the examiner stated that she was unable 
to provide an opinion since the service records did not show 
treatment for migraine headaches, but the Veteran stated that 
he did have migraine headaches in the military.  She 
indicated that she could not render an opinion without 
resorting to mere speculation.  

In sum, there was one documented instance of headaches during 
service.  However, the Veteran is competent and credible in 
his report that he began having headaches during service.  He 
was separated from service in October 2003.  Within one year, 
he began complaining of migraine headaches, was diagnosed as 
having migraine headaches, and has continued to be treated 
for migraine headaches since that time.  Although migraine 
headaches have been associated with his diagnosed Sturge-
Weber syndrome, they have also been separately diagnosed.  
The VA examiner did not provide an opinion regarding 
etiology.  It appears, however, that she did not accept the 
Veteran's report of having had headaches since service as 
being accurate.  Nevertheless, the Board has found the 
Veteran both competent and credible in his report of 
headaches despite the lack of such documentation since the 
record otherwise generally supports the history that he has 
presented.  The short break in continuity of symptoms as 
documented in the record has been explained by the credible 
lay evidence.  

The Board finds that the medical evidence of record is in 
relative equipoise as to the matter of whether his migraine 
headaches disorder is attributable to service.  Although 
there is no definitive medical opinion, headaches are the 
type of medical problem that comes within the Veteran's 
ability to report.  While there is an approximate year-long 
gap of documentation of headaches, the Board is affording the 
Veteran the benefit of the doubt in that regard.  The 
evidence in this case is so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, service connection for migraine 
headaches is warranted.


ORDER

Service connection for migraine headaches is granted.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In September 2007, the Veteran was granted service connection 
for left flank muscle strain and a noncompensable evaluation 
was assigned.  At his August 2008 Board hearing, the Veteran 
expressed disagreement with the noncompensable evaluation 
assigned.  The Board remanded this case, in pertinent part, 
for the Veteran to be issues a statement of the case as to 
this issue.  In January 2009, a VA Form 9 was received, in 
which the Veteran requested that he be afforded a hearing 
before the Board.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The Veteran should be scheduled for a hearing 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


